department of the treasury internal_revenue_service washington d c date number release date uil cc psi cam-100074-98 memorandum for district_director district attn chief examination_division from senior technician reviewer branch office of associate chief_counsel passthroughs special industries cc psi subject withdrawal of application_for change in method_of_accounting in accordance with section a of revproc_2000_1 2000_1_irb_4 this memorandum advises you that a taxpayer within your district has withdrawn one of the issues set forth in its form_3115 application_for change in accounting_method this document is not to be used or cited as precedent disclosure statement this memorandum is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 of the internal_revenue_code the provisions of sec_6110 require the internal_revenue_service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from this memorandum that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing this memorandum is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of this memorandum legend b cam-100074-98 c d e f g h this memorandum advises you that one of the issues set forth in a form_3115 dated g filed on behalf of certain subsidiaries of b is withdrawn these subsidiaries are c d e and f b withdrew the issue after we advised b of our tentatively adverse position specifically b withdrew the request to change the method_of_accounting for depreciation of costs of acquiring easements for electric transmission and distribution lines c d e and f presently depreciate these easement costs under the depreciation method and useful lives prescribed in revrul_72_403 1972_2_cb_102 specifically depreciating distribution line easement costs under the straight-line method_of_depreciation with a 46-year useful_life and depreciating transmission line easement costs under the straight-line method_of_depreciation with a 84-year useful_life b on behalf of c d e and f requested permission in the form_3115 to depreciate these easement costs under former sec_168 acrs or sec_168 macrs these changes would have been effective beginning with the taxable_year beginning h revrul_72_403 specifically states that the costs of acquiring easements for electric transmission and distribution lines are investments in intangible assets former sec_168 and sec_168 apply only to tangible assets pursuant to respectively former sec_168 and sec_168 consequently intangible assets are not depreciated under former sec_168 and sec_168 accordingly b on behalf of c d e and f is requesting to change to an impermissible method_of_accounting for depreciation for the costs of acquiring easements for electric transmission and distribution lines if you have any questions on this matter do not hesitate to call kathleen reed
